104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Martin R. STACY, Appellant,v.UNITED STATES of America;  Internal Revenue Service, Appellees.
No. 96-3136.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 6, 1996.Filed Dec. 13, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Martin R. Stacy appeals the district court's order denying his Federal Rule of Civil Procedure 60(b) motion.  Having carefully reviewed the record and the parties' briefs, we conclude the district court's judgment was clearly correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.